Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.
 
Claim Status
3.  	Claims 1-4, 6-10, 11-14, 16-20 are pending.  
4.	Claims 5, 15 and 21-50 have been cancelled.

Response to Arguments
5.	Applicant’s arguments, see remarks pages 10-11, filed 3/5/21, with respect to claims 1-7, 9-17, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of claims 1-7, 9-17, and 19-20  has been withdrawn. 

Allowable Subject Matter
6.	Claims 1-4, 6-10, 11-14, 16-20 are allowed.



With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…determining whether the viewing metrics indicate output of a content recommendation should be blocked; 
in response to determining that the viewing metrics indicate output of the content recommendation should be blocked, blocking a content recommendation; 
receiving a user input to change output from the first content to second content; and 
in response to receiving the user input: 
unblocking the content recommendation; and 
causing to be outputted for simultaneous display the second content and the content recommendation”, in combination with the other claimed limitations.   


With respect to independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…determining whether the viewing metrics indicate output of a content recommendation should be blocked; 
in response to determining that the viewing metrics indicate output of the content recommendation should be blocked, blocking a content recommendation; 
receiving, via the communication circuitry, a user input to change output from the first content to second content; and 

unblocking the content recommendation; and 
cause to be outputted for simultaneous display the second content and the content recommendation”, in combination with the other claimed limitations.   

Dependent claims 2-4, 6-10, 12-14, and 16-20 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

“CurioView: TV Recommendations Related to Content Being Viewed” by Sumiyoshi et. al. (hereafter Sumiyoshi) was a relevant reference.  Sumiyoshi provides for recommendation of content and provides a full screen mode and a CurioView mode that provides for recommendations along side with the reduced view of the current program running, see Sumiyoshi page 4 second column and figure 6.  Sumiyoshi further discloses not showing the recommended content until a user presses a button to enter the CurioView mode in which viewing metrics indicate output of a content recommendation should be blocked; in response to determining that the viewing metrics indicate output of the content recommendation should be blocked, blocking a content recommendation; receiving a user input to change output from the first content to second content; and in response to receiving the user input: unblocking the content recommendation; and causing to be outputted for simultaneous display the second content and the content recommendation”     

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167